     Case 3:20-cv-00603 Document 10 Filed 10/05/20 Page 1 of 5 PageID #: 26




                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             HUNTINGTON DIVISION

LEROY NEWELL,

               Plaintiff,

v.                                                       Case No. 3:20-cv-00603


WESTERN REGIONAL JAIL, et al.,

              Defendants.



                     MEMORANDUM OPINION AND ORDER

        Pending before the Court are three matters: (1) Plaintiff’s Application to Proceed

Without Prepayment of Fees and Costs. (ECF No. 8); Plaintiff’s Amended Complaint,

(ECF No. 6); and Plaintiff’s Request for the Appointment of Counsel. (ECF No. 7).

        Having considered the Application to Proceed Without Prepayment of Fees and

Costs, the Court GRANTS same. The Court notes that Plaintiff has sufficient funds in

his inmate account to make an initial partial filing fee payment of $5.00. Plaintiff is

ORDERED to make the $5.00 payment on or before October 23, 2020. Plaintiff is

further ORDERED to make monthly payments beginning on November 5, 2020

equal to 20 percent of the preceding month’s income credited to his prisoner account

until the full filing fee of $350.00 has been paid. These payments shall be due by the

fifth day of each month thereafter.

        The Western Regional Jail and Correctional Facility, or any other agency or

facility having custody of Plaintiff, shall forward payments from Plaintiff’s inmate

account to the Clerk of Court each time the amount in Plaintiff’s inmate account

                                            1
   Case 3:20-cv-00603 Document 10 Filed 10/05/20 Page 2 of 5 PageID #: 27




exceeds $10, until the full filing fee is paid. See 28 U.S.C. 1915(b). It is ORDERED and

NOTICED that the recovery, if any, obtained in this action shall be paid to the Clerk

of Court who shall collect therefrom all unpaid fees and costs taxed against Plaintiff

and shall pay the balance, if any, to the Plaintiff.

       With respect to Plaintiff’s Amended Complaint, additional information and

factual allegations are needed in order for the complaint to state a viable claim. Plaintiff

states that he wishes to name Superintendent Aldridge, Major Flemings, and Captain

Diamond as defendants in this action, because “[t]hese are the three that oversee the

daily running and security, safe [sic] of the facility.” (ECF No. 6). Unfortunately, those

allegations are insufficient to state a civil rights complaint. “It is well established that

the doctrine of respondeat superior does not apply in § 1983 claims.” Hurt v. Corr. Ofc.

Rounds, No. CV DKC-15-596, 2016 WL 1059359, at *8 (D. Md. Mar. 17, 2016) (citing

Love-Lane v. Martin, 355 F.3d 766, 782 (4th Cir. 2004).

       In a § 1983 action, “[l]iability of supervisory officials is not based on ordinary

principles of respondeat superior, but rather is premised on a recognition that

supervisory indifference or tacit authorization of subordinates misconduct may be a

causative factor in the constitutional injuries they inflict on those committed to their

care.” Id. (quoting Baynard v. Malone, 268 F.3d 228, 235 (4th Cir. 2001)). In other

words, a supervisor cannot be held liable for a civil rights violation perpetrated by

another person, simply because the supervisor oversees the other person. Instead, in

order to state a claim for supervisory liability, the § 1983 plaintiff must demonstrate

that “(1) the supervisor had actual or constructive knowledge that his subordinate was

engaged in conduct that posed a pervasive and unreasonable risk of constitutional

injury to citizens like the plaintiff; (2) the supervisor’s response to the knowledge was

                                             2
   Case 3:20-cv-00603 Document 10 Filed 10/05/20 Page 3 of 5 PageID #: 28




so inadequate as to show deliberate indifference to or tacit authorization of the alleged

offensive practices; and (3) there was an affirmative causal link between the

supervisor’s inaction and the particular constitutional injury suffered by the plaintiff.”

Id. (citing Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994)).

       Therefore, Plaintiff needs to name as defendants the actual correctional officers

who failed to protect him, and/or if Plaintiff wants to pursue a claim against Aldridge,

Flemings, and Diamond, he must either describe their personal involvement in the

failure to protect, or he must state factual allegations showing that they knew the

correctional officers were failing to protect inmates, that they were indifferent to the

danger that posed to Plaintiff, and that their failure to correct the situation led to

Plaintiff’s attack. Plaintiff shall have through and including October 30, 2020 in

which to amend the complaint a second time to include the necessary allegations.

Plaintiff is encouraged to use the Complaint form provided by the Clerk’s Office.

       Finally, Plaintiff’s motion for the appointment of counsel is DENIED. (ECF No.

7). Plaintiff has brought a civil action under 42 U.S.C. § 1983. Unlike in a criminal case,

in a civil action, a plaintiff has no constitutional right to counsel. See 28 U.S.C. §

1915(e)(1); see also Hardwick v. Ault, 517 F.2d 295, 298 (5th Cir. 1975). Although the

Court has some discretion in assigning counsel to represent Plaintiff, the United States

Court of Appeals for the Fourth Circuit has clearly stated that motions for the

appointment of counsel in civil actions should be granted “only in exceptional cases.”

Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975). When determining whether a

particular case rises to that level, the Court must consider the complexity of the claims

in dispute and the ability of the indigent party to present them, as well as other factors

like the merits of the case. Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir. 1984); see

                                            3
   Case 3:20-cv-00603 Document 10 Filed 10/05/20 Page 4 of 5 PageID #: 29




also Valcarcel v. ABM Indus./Diversico Indus., 383 F. Supp. 3d 562, 565 (M.D.N.C.

2019) (“In considering a request for appointment of counsel in its discretion, the court

may consider a plaintiff's financial ability to retain counsel, the efforts of the plaintiff

to retain counsel, the merits of the case, and whether the plaintiff is capable of

representing himself.”) (citations omitted).

       Here, Plaintiff provides no justification for the assignment of counsel other than

his indigent status. Unfortunately, that circumstance is not exceptional given that

many indigent civil litigants—even those that are incarcerated—are not represented by

counsel. Therefore, without an exceptional showing of need, the inability to retain a

lawyer is not a basis for the appointment of counsel. Altevogt v. Kirwan, No. CIV.

WDQ-11-1061, 2012 WL 135283, at *3 (D. Md. Jan. 13, 2012) (“Altevogt's inability to

retain counsel is not an exceptional circumstance.”).

       Furthermore, while Plaintiff’s incarceration undoubtedly makes it more difficult

for him to pursue his lawsuit, as does his lack of immediate access to legal materials,

these deficiencies do not, in and of themselves, satisfy the “exceptional” standard

necessary to justify the appointment of counsel. Louis v. Martinez, Case No. 5:08-cv-

151, 2010 WL 1484302, at *1 (N.D.W. Va. Apr. 12, 2010). The undersigned has

examined the complaint and associated documents, and they are well-written and

clear. The facts underlying Plaintiff’s claim are not complex, and he appears capable of

presenting his claim at this stage of the litigation. The merits of the complaint are not

as yet discernible. Should circumstances change in the future, the matter of the

appointment of counsel can be reassessed.

       Plaintiff is again reminded of his obligation to notify the Clerk of Court of any

changes in his contact information. If Plaintiff fails to do so, and he cannot be located

                                             4
   Case 3:20-cv-00603 Document 10 Filed 10/05/20 Page 5 of 5 PageID #: 30




with the information on the record, his civil action may be dismissed for failure to

prosecute.

      The Clerk is instructed to provide a copy of this Order to Plaintiff, as well as

another § 1983 Complaint form.

                                        ENTERED: October 5, 2020




                                         5
